^he3V*tero*r ^eXArS

                                              "Sxas I^V)E \T^BS^G«ff
  \_£>€^\i^ U)KlWl
                      MA
              fiPfe^sd^o ^ ^^^^^^^^^^^^^^^^^ ^         4Stuuuhioe*
                                                         houston, texas

                                                        WR^7~2015-
           H^ok\ W fyfe&wA c£ Ifote: (teMisy bfe^uW   -CHRISfTOPHER-ArPRlNE
                                                               JV^




kA *&W^^



j^to&a\A&^^                                                                   __




                                        \&V5l£_(
„\b t$feAeQS )&&5ofr Q^siLcfeod^ON)VcA Met(fofcjp) \]^\ A^AbulA fee 4lfrJkl\ WyU
 HqWA\ (Of€(tfae\pA»^g: \ldv(fec\^L^^eiQ $gflE5

c£ VgWi fe?cVjA ydu^                                  W\\A^S\e^Xu)^^
died.(b&^cg ^doAtri °v                ^BEi
                       )-




 JjL*fytibOw\ ^jySk iMMu
CEwV^feL W
                                                                        mfe^L
                      Texas Department of Criminal Justice                                          OFFICE USE ONLY

                                                                                            Grievance #:

                          <STFP 1                        OFFENDER                           Date Received:.
                          O 1 SLr 1               GRIEVANCE FORM
                                                                                            Date Due:

                                                       k                                    Grievance Code: .
                                    o
       ip^mme:
 Offender-Name         v^ i^Xh                              TDCJ   #_dbmM2\                 Investigator ID #:

 Unit                             housing Assignment:                                       Extension Date:

  Unit where incident occurred:                                                             Date Retd to Offender:




 You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
 appealing the results of a disciplinary hearing.
 Who did you talk to (name, title)?            ^T[<rr£Zfo        frj)V%ftW                     When?

 What was their response?                 VJD^\uOC
 What action was taken?                 Jb0G
 State yourr grievance in the space provided. Please state who, what, when, where and the disciplina




  \foOjpg.
  whArYT                          H^fof;                                                            \m\\o\                   ^\\,\ofVW




  vw^T\^\MV>^gA^^^vpA d£j£                                                                      ^\V^JfV^j
                                                                                                      r-^r>_)AA^VN
                                     5fi
 gs^wyiuA(^5Z^-\Offflk Uwl WyNc^A^T^FflfW. toaSSS^^S^^
WM^^^fc fo VW*W-vs*A f_M(
 ythrtkfoft. ^k^f^^K^N^ \ti fcAfcL... ...., -... -v. : ..,. ........ : ...... .., ....... ...............
'yfegXKn

 1-127 front (Revised 11-2010)     YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                      (OVER)


                                                                                                                     Appendix F
                                                                                                           OFFICE USE ONLY

                           Texas Department of Criminal Justice                                   Grievance #:

                                                                                                  UGI Reed Date:

                        STEP 2                                 OFFENDER                           HQ Reed Date:.
                                                    GRIEVANCE FORM
                                                                                                  Date Due:

 Offender Name:.                                              TDCJ#JMM.                           Grievance Code:.

 Unit:     %MftJDV\^V               Housing Assignment:         C-~ \ 'b —?J~> -"f?               Investigator DD#:.

 Unit where incident occurred:          KlfvLlX Un> yr                                            Extension Date: _




         You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be
         accepted. You may not appeal to Step 2 witha Step 1 that has been returnedunprocessed.

Give reason for appeal (Be Specific).   / am dissatisfiedwith the response at Step 1 because...




                                                     hwujfyiNia?vSfovKr) ifo; finduj u^fvrS V-^ toy
                                                                                                               fauoWinN^

fag^l") f)&»&p feea>Qh\ VrA»v\ HnW^v\ ^VM.S^Aq^ yA Kn^S ft t^xvWs                                  I   \l —W » *   V A ' U -^>irf   iu£   2=—I    »i -T ^ r i W » V ~




  rVrthlHftU dRaotee, fen^ey ^ Kct g& %,T[fcAft W^\'W\rAetfM CStsL)))z.$m fete

frftrS. M\1S5J ^ ^far, j^^ifXJuh^ Mfiuhcij) £^^^^£ JSKfe
                                                                                                                                                      XQlfji


^^                                         ^     IMI' ^ / "VWYi^y N 1-1 v^, ^ »n 1 j_g -                             _                                            _ #




1-128 Front (Revised 11-2010)            YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                                           (OVER)

                                                                                                                                                 Appendix G
Wfemlfo iPAifefei »w                                                                           ,%#*****;*», Rawest*****5   .
                                                 . 02-.APR 2015 -PW SI:                     ^'""^—
      jFiflST La' ' 1
      i           HCUSU.
                                 •3^\^omk1 S"Vc5
                                 \WrO K) jTJL 77D0 V
          CHRISTOPHER A. PRINE
       CLERK.
    ..;#».
             *:'••%.•            ? i'00220&&93      fli|.|-|ll>il*j».||i|j'l>j|f|ll(l'J||l|J|jllf|||'|'I"|||l|i>lli'l
                                                                                                                               ,j£
Offender Signature   : VO                                                            Date: Crtfo^flUS
Grievance Response:




Signature Authority:

Returned because:      *Resubmit this form when corrections are made.                          OFFICE USE ONLY
                                                                               Initial Submission              CGO Initials:.
LJ 1. Grievable time period has expired.                                       DateUGIRecd:

LJ 2. Illegible/Incomprehensible.*                                             Date CGO Reed:

                                                                                 (check one)     Screened     Improperly Submitted
LJ 3. Originals not submitted. *
                                                                               Comments:
LJ 4. Inappropriate/Excessive attachments.*
                                                                               Date Returned to Offender

LJ 5. Malicious use of vulgar, indecent, or physically threatening language.   2"1 Submission                CGO Initials:

                                                                               DateUGIRecd:
LJ 6. Inappropriate.*
                                                                               Date CGO Reed:

                                                                                 (checkone)      Screened     Improperly Submitted
                                                                               Comments:

CGO Staff Signature:                                                           Date Returned to Offender:

                                                                               3d1 Submission               CGO Initials:

                                                                               DateUGIRecd:

                                                                               Date CGO Reed:

                                                                                 (checkone)     Screened      Improperly Submitted
                                                                               Comments:

                                                                               Date Returned to Offender:



1-128 Back (Revised 11-2010)                                                                                Appendix G
                                 8fo frM B AvW? kg ft
Action Requested to resolve your Complaint,

^n^^rtp^'o                                                                                                                                         ^YxV^rto
Offender Signature:                   YO-MXK                                                                                    ggjnjg^
Grievance Response:




Signature Authority:                              ,                                                                                        Date:
If you are dissatisfied with the Step 1 response,you may submit a Step 2 (1-128) to the Unit GrievanceInvestigator within 15 days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form.
———^————n-nmw——~          '•    a——     —^—                            ~~^——^—i             ^      ^—f^——                             ^gsa=ganHHHHHHHHHzHHHHHHHHBBaeaBsjBgs=^=

Returned because:              *Resubmit this form when the corrections are made.

[~11. Grievable time period has expired.
I~l 2. Submission in excess of 1 every7 days. *                                                                          OFFICE USE ONLY
                                                                                                             Initial Submission            UGI Initials:
Q 3. Originals not submitted. *
                                                                                                             Grievance #: .
I 14. Inappropriate/Excessive attachments, *
                                                                                                              Screening Criteria Used: _
|~1 5. No documented attemptat informal resolution. *
                                                                                                             Date Reed from Offender:
n 6. No requested reliefis stated. *
                                                                                                             Date Returned to Offender:
n 7. Malicious use of vulgar, indecent, or physically threatening language. *
                                                                                                             l^SHbjnissifia                UGI Initials:.
T~l 8. The issue presented is not grievable.                                                                 Grievance #:                               . -
f~l 9. Redundant, Referto grievance #                                                                         Screening Criteria Used:
l~l 10. Illegible/Incomprehensible. *                                                                        Date Reed from Offender:
C] 11. Inappropriate. *                                                                                      Date Returned to Offender:

UGI Printed Name/Signature:                                        -                                         S^ubmission                   UGI Initials:.
                                                                                                             Grievance #:
Application of the screening criteria for this grievance is not expected to adversely                        Screening Criteria Used:
Affect the offender's health.
                                                                                                             Date Reed from Offender: _
Medical Signature Authority:                                                                                 Date Returned to Offender:


1-127 Back (Revised 11-2010)
                                                                                                                                                              Appendix F